         Case 2:13-cr-20402-RHC-LJM ECF No. 46, PageID.181 Filed 05/29/20 Page 1 of 4

PROB 12C-2                                                                                                  PACTS          DATE
(Rev. 08/18)   VIOLATION REPORT Emergency                                    U. S. Probation Office
                                                                             Eastern District of Michigan   36799          05/29/2020
               Warrant Request
NAME                                                    OFFICER                       JUDGE                         DOCKET #
GOSSMAN, Sean Paul                                      Corey D. Elder                Robert H. Cleland             13-CR-20402-01

ORIGINAL              SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE LEVEL     PHOTO
SENTENCE DATE                            CATEGORY
04/17/2014            Supervised                              30
                                         II
                      Release
COMMENCED
05/22/2020

EXPIRATION
05/21/2025

ASST. U.S. ATTORNEY                      DEFENDANT ATTORNEY

Matthew A. Roth                          Wanda Cal

REPORT PURPOSE

    EMERGENCY JUDICIAL RESPONSE REQUESTED

ORIGINAL OFFENSE

Count 1: 18 U.S.C. §§ 2252A(a)(2) and 2252A(b)(1), Receipt of
Child Pornography;
Count 2: 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2),
Possession of Child Pornography

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 84 months as to Count 1 and one day, time served as to Count 2
to run concurrent, to be followed by a five-year term of supervised release as to each count, to run concurrent
with one another.

Modification: August 29, 2019
Special condition added, “You will reside in a Residential Reentry Center (RRC) for up to 180 days to establish
income and appropriate housing. You must follow the rules and regulations of the center. Subsistence is waived.”

Modification: November 18, 2019
Special condition added, “You must participate in a mental health treatment program and follow the rules and
regulations of that program. The probation officer in consultation with the treatment provider, will supervise
your participation in the program (provider, location, modality, duration, intensity, etc.). If necessary.”

ORIGINAL SPECIAL CONDITIONS

      1. The defendant shall participate in a program approved by the probation department for substance abuse
         which program may include testing to determine if the defendant has reverted to the use of drugs or
         alcohol. If necessary.


                                                              Page 1 of 4
         Case 2:13-cr-20402-RHC-LJM ECF No. 46, PageID.182 Filed 05/29/20 Page 2 of 4

PROB 12C-2                                                                                        PACTS          DATE
(Rev. 08/18)     VIOLATION REPORT Emergency                        U. S. Probation Office
                                                                   Eastern District of Michigan   36799          05/29/2020
                 Warrant Request
NAME                                             OFFICER                    JUDGE                         DOCKET #
GOSSMAN, Sean Paul                               Corey D. Elder             Robert H. Cleland             13-CR-20402-01

      2. The defendant shall successfully complete any sex offender diagnostic evaluations, treatment or
         counseling programs, and polygraph examinations as directed by the probation officer. Reports
         pertaining to sex offender assessments, treatment, and polygraph examinations shall be provided to the
         probation officer. Based on the defendant's ability to pay, the defendant shall pay the cost of diagnostic
         evaluations, treatment or counseling programs, and polygraph examinations in an amount determined by
         the Court and recommended by the probation officer.
      3. The defendant shall not associate with minor children under the age of 18, except his own children. Any
         contact with a minor, other than defendant's own, must be in the presence of a responsible adult who is
         aware of the nature of defendant's background and current offense, and who has been approved by the
         probation officer. The defendant shall not frequent places where children congregate on a regular basis
         (such as but not limited to school grounds, playgrounds, child toy stores, video arcades, etc.).
      4. The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act
         (42 U.S.C. 16901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex
         offender registration agency in which he resides, works, is a student, or was convicted of a qualifying
         offense.
      5. The defendant shall provide the probation officer with accurate information about all computer systems
         (hardware/software), all passwords, and Internet Service Provider(s) that have potential and/or
         reasonable access to and abide by all rules of the U.S. Probation Department's Computer Monitoring
         Program. The defendant shall only access a computer approved by the U.S. Probation Department. The
         defendant shall consent to the probation officer conducting periodic unannounced examinations of all
         computer systems, which may include computer monitoring software at the defendant's expense. For the
         purpose of accounting for all computers, hardware, software and accessories, the defendant shall submit
         his person, residence, computer and/or vehicle to a search conducted by the U.S. Probation Department
         at reasonable times and manners. Defendant shall inform any other residents that the premises and their
         computer may be subject to a search pursuant to this condition. The defendant shall provide the probation
         officer with access to any requested financial information including billing records (telephone, cable,
         Internet, satellite, etc.).
      6. The defendant shall not purchase, sell, view, or possess images, in any form of media or live venue that
         depict pornography, sexually explicit conduct, child erotica, or child nudity. The defendant shall not
         patronize any place where such material or entertainment is available.
      7. The defendant shall access the Internet only through one Internet-capable device. All other Internet-
         capable devices, such as cellular phones and gaming consoles, shall not have the Internet connected. The
         defendant is prohibited from accessing any online computer service at any location including, but not
         limited to, public libraries, Internet cafes, and places of employment or education without the permission
         of the probation officer.
               Criminal Monetary Penalty: Special Assessment $200.00 ($175.00 balance).




                                                     Page 2 of 4
         Case 2:13-cr-20402-RHC-LJM ECF No. 46, PageID.183 Filed 05/29/20 Page 3 of 4

PROB 12C-2                                                                                                                PACTS          DATE
(Rev. 08/18)   VIOLATION REPORT Emergency                                                  U. S. Probation Office
                                                                                           Eastern District of Michigan   36799          05/29/2020
               Warrant Request
NAME                                                                  OFFICER                       JUDGE                         DOCKET #
GOSSMAN, Sean Paul                                                    Corey D. Elder                Robert H. Cleland             13-CR-20402-01

The probation officer believes that the offender has violated the following conditions of Supervised Release:

[ ] New Criminal Charges                                                             [ ] Violent Conduct

[ X ] Whereabouts Unknown (Absconder)                                                [ ] Other

Violation of Standard Condition: “YOU MUST LIVE AT A PLACE APPROVED BY THE PROBATION
OFFICER. IF YOU PLAN TO CHANGE WHERE YOU LIVE OR ANYTHING ABOUT YOUR LIVING
ARRANGEMENTS (SUCH AS THE PEOPLE YOU LIVE WITH), YOU MUST NOTIFY THE PROBATION
OFFICER AT LEAST 10 DAYS BEFORE THE CHANGE. IF NOTIFYING THE PROBATION OFFICER
IN ADVANCE IS NOT POSSIBLE DUE TO UNANTICIPATED CIRCUMSTANCES, YOU MUST NOTIFY
THE PROBATION OFFICER WITHIN 72 HOURS OF BECOMING AWARE OF A CHANGE OR
EXPECTED CHANGE.”
On May 28, 2020, at approximately 4:08 a.m., GOSSMAN left his residence prior to his 8:00 a.m. curfew and
did not return at the required 9:00 p.m. curfew. As of the writing of this report he has not returned to his
residence, his whereabouts are unknown, and he is considered absconded.


Violation of Special Condition: “YOU WILL BE MONITORED BY THE FORM OF LOCATION
MONITORING TECHNOLOGY AT THE DISCRETION OF THE PROBATION OFFICER FOR A PERIOD
OF 180 CONSECUTIVE DAYS AND YOU MUST FOLLOW THE RULES AND REGULATIONS OF THE
LOCATION MONITORING PROGRAM. YOU ARE RESTRICTED TO YOUR RESIDENCE AT ALL
TIMES EXCEPT FOR EMPLOYMENT; EDUCATION; RELIGIOUS SERVICES; MEDICAL;
SUBSTANCE ABUSE OR MENTAL HEALTH TREATMENT; ATTORNEY VISITS; COURT
APPEARANCES; COURT-ORDERED OBLIGATIONS OR OTHER ACTIVITIES AS PRE-APPROVED BY
THE PROBATION OFFICER.”

GOSSMAN has not followed the rules of the Location Monitoring Program (LMP) as explained to him on
May 26, 2020. On May 28, 2020, he did not abide by the schedule established for him by the probation
department. Subsequently he has not complied with the requirements to maintain the LMP ankle transmitter
sufficiently charged. As of this date at 4:55 a.m., the transmitter has exhausted all battery power and is no longer
transmitting his location.

I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
s/Corey D. Elder/lat
 (734) 741-2051
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


s/Ann R. Smith                                                                       Data Entry
(734) 741-2076

                                                                             Page 3 of 4
         Case 2:13-cr-20402-RHC-LJM ECF No. 46, PageID.184 Filed 05/29/20 Page 4 of 4

PROB 12C-2                                                                                  PACTS          DATE
(Rev. 08/18)     VIOLATION REPORT Emergency                  U. S. Probation Office
                                                             Eastern District of Michigan   36799          05/29/2020
                 Warrant Request
NAME                                      OFFICER                     JUDGE                         DOCKET #
GOSSMAN, Sean Paul                        Corey D. Elder              Robert H. Cleland             13-CR-20402-01


RECOMMENDING TO THE COURT
[X]            To issue a warrant


                            Superseding Violation Report will follow

THE COURT ORDERS:

[ xx ] The issuance of a Warrant

[ ]            Other


                                                            s/Robert H. Cleland
                                                            United States District Judge

                                                            May 29, 2020
                                                            Date




                                              Page 4 of 4
